The judgment' of the Supreme Court was entered,
Pee Curiam.
— The exemption claimed in this case falls-clearly •within that clause of the Act of May 14th 1874, Pamph. L. 158, which exempts from taxation all “ associations and institutions of learning, benevolence or charity, with the grounds thereto annexed, and necessary for the occupancy and enjoyment of the same, founded, endorsed and maintained by public or private charity.” This leaves the true question upon that clause of the 9th article of the new constitution, which authorizes the General Assembly to exempt “institutions of purely public charity.” On this, the pivot of the *318case, the opinion of the learned judge of the Common Pleas is so full, clear and accurate, we deem it unnecessary to add anything to what he has said so well.
One point, perhaps, we should notice. The word “purely” must be interpreted so as to confine its qualification of a “public charity” to those institutions solely controlled and administered by the state herself, or so as to extend it to private institutions for purposes of purely public charity, and not administered for private gain. We prefer the latter interpretation, as declaring the true meaning of the constitution, and subserving best the public interest. On this point, in its application to the Library Company, the opinion of the learned judge fully sustains the claim of the company to be an institution of this character.
Decree affirmed, with costs of the appeal, and the record ordered to be remitted for further proceedings.